Exhibit 10.4

 

PREMIERE GLOBAL SERVICES, INC.

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT (the “Agreement”) is made and entered into by and among
PREMIERE GLOBAL SERVICES, INC., a Georgia corporation (the “Company”), and DAVID
M. GUTHRIE (“Executive”) on December 20, 2012, to be effective January 1, 2013
(the “Effective Date”).

 

BACKGROUND STATEMENT

 

1.The Company and Executive are parties to that certain Amended and Restated
Employment Agreement effective as of June 30, 2008, which agreement has been
amended on December 23, 2008 and January 13, 2010 (the “Employment Agreement”).

 

2.The Company and Executive desire to terminate the Employment Agreement as of
the Effective Date and enter into this Agreement.

 

THEREFORE, in consideration of and reliance upon the foregoing Background
Statement, the representations and warranties contained in this Agreement and
other good and valuable consideration, the Company and Executive agree as
follows:

 

TERMS

 

Section 1. Definitions. As used in this Agreement, the following terms have the
meanings provided below:

 

“Accrued Bonus” means any earned but unpaid bonus through the date of
Termination of Executive’s Employment. Accrued Bonus will be paid in cash in
lump sum within forty-five (45) days of Termination of Executive’s Employment.

 

“Accrued Salary” means Executive’s base salary to the extent not theretofore
paid through the date of Termination of Executive’s Employment. Accrued Salary
will be paid in cash in a lump sum within forty-five (45) days of Termination of
Executive’s Employment.

 

“Affiliated Entities” means all of the Company’s direct and indirect
subsidiaries and affiliated companies. For purposes of this Agreement, a company
is affiliated with the Company if it controls, is controlled by or is under
common control with the Company.

 

“Amendment” means an amendment to this Agreement that would modify the
restrictive covenants in this Agreement.

 

“Application” means an application or registration for protection of the Work
Product.

 

“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the Company, as may be amended from time to time.

 

“Business” means: (i) providing audio, video, web and data conferencing and
collaboration services; and (ii) those activities, products and services that
are the same as or similar to the activities conducted and products and services
offered and/or provided by the Company within two (2) years prior to Termination
of Executive’s Employment.

1

  

  

“Bylaws” means the Third Amended and Restated Bylaws of the Company, as may be
amended from time to time.

 

“Cash Bonus” means Executive’s cash bonus payable with respect to any quarterly
or annual period based upon performance criteria and targets established from
time to time by the Board of Directors of the Company or the Compensation
Committee (or other authorized committee) of the Board of Directors of the
Company. If the Company pays Cash Bonuses on a quarterly basis, then the first,
second and third quarter Cash Bonuses, if any, will be paid during the quarter
following the end of the relevant quarter. Fourth quarter and annual Cash
Bonuses, if any, will be paid in the calendar year following the year in which
the bonus was earned, but no later than March 15 of such following year on or
about the same date that bonuses for such fiscal year are paid to other
executive officers of the Company.

 

“Cause” means: (i) the willful and continued failure of Executive to perform
substantially his duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness, and specifically excluding
any failure by Executive, after reasonable efforts, to meet performance
expectations), after a written demand for substantial performance is delivered
to Executive by the Chief Executive Officer of the Company which specifically
identifies the manner in which the Chief Executive Officer believes that
Executive has not substantially performed his duties; (ii) the willful engaging
by Executive in illegal conduct or gross misconduct which has, or reasonably may
be expected to have, a substantial, adverse effect upon the Company; (iii)
Executive’s indictment, conviction or entry of a plea of guilty or nolo
contendere for the commission or perpetration of any felony or any crime
involving dishonesty, embezzlement, theft, moral turpitude or fraud; or (iv)
Executive’s breach of any material term or covenant of this Agreement. No act or
failure to act by Executive will be considered “willful” unless done or not done
in bad faith and without reasonable belief that Executive’s action or omission
was legal, proper and in the best interests of the Company. Termination for
Cause will not be effective unless the Company delivers to Executive thirty (30)
days’ advance written notice setting forth in reasonable detail the allegations
of Cause, and Executive does not correct the acts or omissions documented in
such notice within such thirty (30)-day period.

 

“Change in Control” means the occurrence of any of the following events:

 

(i) An acquisition (other than directly from the Company) of any voting
securities of the Company (“Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934 (the “1934 Act”)) immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of 50% or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, that in determining whether a
Change in Control has occurred, Voting Securities that are acquired in an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other person of which a
majority of its voting power or its equity securities or equity interests are
owned directly or indirectly by the Company (a “Subsidiary”), or (ii) the
Company or any Subsidiary, or (iii) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined), shall not constitute an acquisition for
purposes for this clause (i); or

 

(ii) The individuals who, as of the date of this Agreement, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least 60% of
the Board; provided, however, that if the election, or nomination for election
by the Company’s

2

  

 

shareholders, of any new director was approved by a vote of at least 80% of the
Incumbent Board, such new director shall for purposes of this Agreement, be
considered as a member of the Incumbent Board; provided, further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 

(iii) Consummation of:

 

(A) A merger, consolidation or reorganization involving the Company, unless:

 

(I) the shareholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such a merger, consolidation or reorganization, at least fifty one
percent (51%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such merger, consolidation or reorganization
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidation
or reorganization, and

 

(II) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two thirds (2/3) of the members of the board
of directors of the Surviving Corporation. (A transaction in which both of
clauses (A) and (B) above shall be applicable is hereinafter referred to as a
“Non-Control Transaction.”)

 

(B) A complete liquidation or dissolution of the Company; or

 

(C) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidential Information” means: (i) information of the Company, to the extent
not considered a Trade Secret under applicable law, that (a) relates to the
business of the Company, (b) was disclosed to Executive or of which Executive
became aware of as a consequence of Executive’s relationship with the Company,
(c) possesses an element of value to the Company and (d) is not generally known
to the Company’s competitors; and (ii) information of any third party provided
to the Company which the Company is obligated to treat as confidential,
including, but not limited to, information provided to the Company by its
licensors, suppliers or customers. Confidential Information includes, but is not
limited to: (i) methods of operation; (ii) price lists; (iii) financial
information and projections; (iv) personnel data; (v) future business plans;
(vi) the composition, description, schematic or design of products, future
products or equipment of the Company or any third party; (vii) advertising or
marketing plans; (viii) information regarding independent contractors,
employees, clients, licensors, suppliers, Customers, Prospective Customers or
any third party, including, but not limited to, Customer and Prospective
Customer lists compiled by the Company, and Customer and Prospective Customer
information compiled by the Company. Confidential Information shall not include
any information that (x) is or becomes generally available to the public other
than as

3

  

 

a result of an unauthorized disclosure, (y) has been independently developed and
disclosed by others without violating this Agreement or the legal rights of any
party or (z) otherwise enters the public domain through lawful means.

 

“Customer” means any person or entity to which the Company has sold its products
or services.

 

“Customer Content” means any nonpublic information or content owned by the
Company’s Customers and disclosed to the Company and/or Executive, either
directly or through the Company’s services, including technical data, financial
information, proprietary information, business information or information
protected by a confidentiality agreement between the Company and its Customers.

 

“Employee” means any person who: (i) is employed by the Company at the time
Executive’s employment with the Company ends; or (ii) was employed by the
Company during the last year of Executive’s employment with the Company (or
during Executive’s employment if employed less than a year).

 

“Good Reason” means: (i) the assignment to Executive of any duties inconsistent
in any respect with Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities with the Company
or any other action by the Company which results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by
Executive; (ii) a material reduction in Executive’s base salary; (iii) a
material breach by the Company of any of the provisions of this Agreement,
including, but not limited to, Section 15 hereof; or (iv) the Company’s
requiring Executive without his consent to be based at any office or location
other than the Atlanta, Georgia area. However, no such event described hereunder
shall constitute Good Reason unless Executive has given written notice to the
Company specifying the event relied upon for such determination within ninety
(90) days after the occurrence of such event and the Company has not remedied
such situation within thirty (30) days of receipt of such notice. The Company
shall notify Executive of the timely cure of any claimed event of Good Reason
and the manner in which such cure was effected, and any notice of termination
delivered by Executive based on such claimed event of Good Reason and the manner
in which such cure was effected, and any notice of termination delivered by
Executive based on such claimed Good Reason that has been cured shall be deemed
withdrawn and shall not be an effective Termination of Executive’s Employment.

 

“Intellectual Property Rights” are all: (i) patents and associated reissues,
divisions, renewals, extensions, provisionals, continuations and
continuations-in-part; (ii) all inventions, whether patentable or not and
whether or not reduced to practice; (iii) registered and unregistered
trademarks, service marks, certification marks, trade dress, logos, trade names,
brand names, corporate names, business and product names, internet domain names,
internet uniform resource locators and internet protocol addresses and all
goodwill associated with these rights; (iv) Trade Secrets, industrial rights,
industrial designs; (v) registered and unregistered works of authorship,
copyrights, moral rights and publicity rights; (vi) all rights to computer
software, computer software source code, proprietary databases and mask works
and all documentation and developer tools associated with these; (vii)
proprietary rights that are similar in nature to those enumerated in (i) through
(vi) anywhere in the world; (viii) all enhancements and improvements to and all
derivations of any of the rights enumerated in (i) through (vii); and (ix) all
applications, registrations and documentation associated with the rights
described in (i) through (vii).

 

4

  

 

“Key Employee” means that, by reason of the Company’s investment of time,
training, money, trust, exposure to the public or exposure to Customers, vendors
or other business relationships during the course of Executive’s employment with
the Company, Executive will gain a high level of notoriety, fame, reputation or
public persona as the Company’s representative or spokesperson, or will gain a
high level of influence or credibility with the Company’s Customers, vendors or
other business relationships, or will be intimately involved in the planning for
or direction of the business of the Company or a defined unit of the business of
the Company. Such term also means that Executive will possess selective or
specialized skills, learning or abilities or customer contacts or customer
information by reason of having worked for the Company.

 

“Material Contact” means contact between Executive and a Customer or Prospective
Customer: (i) with whom or which Executive dealt on behalf of the Company; (ii)
whose dealings with the Company were coordinated or supervised by Executive;
(iii) about whom Executive obtained Confidential Information in the ordinary
course of business as a result of Executive’s association with the Company; or
(iv) who receives products or services authorized by the Company, the sale or
provision of which results or resulted in compensation, commissions or earnings
for Executive within two (2) years prior to the date of Termination of
Executive’s Employment.

 

“Material Interaction” means any interaction with an Employee which relates or
related, directly or indirectly, to the performance of Executive’s duties or the
Employee’s duties for the Company.

 

“Non-Exempt Deferred Compensation” means non-exempt deferred compensation for
purposes of Section 409A of the Code.

 

“Professional” means an employee who has a primary duty the performance of work
requiring knowledge of an advanced type in a field of science or learning
customarily acquired by a prolonged course of specialized intellectual
instruction or requiring invention, imagination, originality or talent in a
recognized field of artistic or creative endeavor. Such term shall not include
employees performing technician work using knowledge acquired through on-the-job
and classroom training, rather than by acquiring the knowledge through prolonged
academic study, such as might be performed, without limitation, by a mechanic, a
manual laborer or a ministerial employee.

 

“Prorated Bonus” means a prorated portion of the Cash Bonus Executive would have
earned with respect to the performance period in which Termination of
Executive’s Employment occurs had Executive’s employment not terminated (based
on the number of days Executive was employed by the Company during such
performance period) and based on actual performance under applicable metrics
determined following the conclusion of such performance period.

 

“Prospective Customer” means any person or entity to which the Company has
solicited to purchase the Company’s products or services.

 

“Recordings” means Executive’s image, likeness, voice or other characteristics
in the Company’s products or services, including visual and/or audio recording
and still images of Executive created by the Company.

 

“Release” means a release and waiver of claims in substantially the form set
forth in Exhibit A hereto.

 

5

  

 

“Restricted Period” means: (i) for purposes of Section 6.4 hereof, the time
period during Executive’s employment with the Company and for one (1) year after
Termination of Executive’s Employment; and (ii) as used elsewhere herein, the
time period during Executive’s employment with the Company and for two (2) years
after Termination of Executive’s Employment.

 

“Severance Amount” means the amount that is equal to 200% of Executive’s annual
base salary in effect on the date of Termination of Executive’s Employment.

 

“Termination of Executive’s Employment” and any similar phrase shall mean
termination or cessation of Executive’s employment with the Company for any
reason whatsoever, whether the termination of employment is instituted by
Executive or the Company, and whether the termination of employment is with or
without Cause or with or without Good Reason.

 

“Territory” means within each of the following discrete, severable, geographic
areas: (i) worldwide; (ii) countries in which the Company has conducted Business
within two (2) years prior to the date of Termination of Executive’s Employment;
(iii) countries of domicile of Customers or Prospective Customers; (iv)
countries of domicile of Customers or Prospective Customers with whom Executive
had Material Contact during Executive’s employment with the Company; (v) North
America; and (vi) the United States.

 

“Trade Secrets” means information that is a trade secret as defined under
applicable law. In the absence of a definition under applicable law, a “Trade
Secret” shall be defined as information or data (other than Confidential
Information) of or about the Company, its business, its independent contractors,
employees, licensors, suppliers, Customers, Prospective Customers or any third
party (including, but not limited to, technical or non‑technical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans, Customer or
Prospective Customer lists, licensors or suppliers) that: (i) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

“Work Product” means: (i) any data, databases, materials, documentation,
computer programs, inventions (whether or not patentable), designs, trademarks,
trade dress and/or works of authorship, including but not limited to,
discoveries, ideas, concepts, properties, formulas, compositions, methods,
programs, procedures, systems, techniques, products, improvements, innovations,
writings, pictures, audio, video, images and artistic works and any related
application or registrations and each and every original, interim and final
version, copy, replica, prototype or other original work of authorship thereof
or in any way related thereto, any and all reproductions, distribution rights,
ancillary rights, performances, displays, derivative works, amendments,
versions, modifications, copies or other permutations of the foregoing,
regardless of the form or type and the renewals and extensions thereof; (ii) any
subject matter (including but not limited to any new and useful process,
machine, manufacture, composition, matter or any new and useful improvement
thereof) protected or eligible for protection under patent, copyright,
proprietary database, trademark, trade dress, Trade Secret, rights of publicity,
confidential information or other property rights, including all worldwide
rights therein; (iii) any goodwill, commercial and economic benefits,
relationship and contracts arising out of or resulting from Executive’s
employment; and (iv) any Intellectual Property Rights included within and
associated with the items described in (i), (ii) and (iii).

 

Section 2. Termination of Employment Agreement/Release. The Company and
Executive hereby terminate the Employment Agreement on the Effective Date.  The
Company and Executive

6

  

 

acknowledge and agree that the termination of the Employment Agreement does not
and shall not result in the vesting, acceleration or triggering of any
employment benefit in Executive’s favor, including, but not limited to, any
post-termination payment obligation or any separation payment or benefit, any
other right which Executive may have as a shareholder, officer or employee or
under any agreement or understanding between Executive and the Company,
including, but not limited to, the Employment Agreement.  Executive releases and
discharges the Company from any and all claims or liability, whether known or
unknown, arising out of any event, act or omission occurring on or before the
date Executive signs this Agreement arising out of or relating to the Employment
Agreement.

 

Section 3. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party as specified in this Agreement,
with or without good cause or for any or no cause, at the option of either the
Company or Executive subject, in all cases, to the other obligations of the
parties under this Agreement, including, without limitation, those set forth in
Sections 4 and 5.

 

Section 4. Termination without Cause; Resignation for Good Reason Following a
Change in Control. If Executive’s employment with the Company is terminated: (i)
by the Company without Cause; or (ii) by Executive for Good Reason following a
Change in Control, then this Agreement shall terminate without further
obligations to Executive under this Agreement, other than for the payments and
benefits set forth in this Section 4, in each case subject to Section 7 hereof,
and Executive will be entitled to receive: (i) Accrued Salary; (ii) Accrued
Bonus; (iii) Prorated Bonus; (iv) the Severance Amount; and (v) an amount equal
to the cost of Executive’s COBRA coverage for eighteen (18) months, determined
as of the date of Termination of Executive’s Employment. As a condition to the
payment of the amounts in clauses (iv) and (v), Executive will sign the Release.
The Release must be signed and returned to the Company within the period of time
designated by the Company (not less than seven (7) and not more than sixty (60)
days following the Executive’s receipt of such Release), and any revocation
period required by law or applicable regulation with respect to the release and
waiver of claims contained in the Release must expire without Executive’s
revoking or causing it to be revoked. The amounts in clauses (iv) and (v) will
be payable in cash in a lump sum within seventy-five (75) days following the
date of termination (the actual date during such period to be determined by the
Company in its sole discretion).

 

Section 5. Termination for Cause; Resignation.

 

(a) If Executive’s employment with the Company is terminated by the Company for
Cause, or if Executive terminates his employment with the Company prior to a
Change in Control or without Good Reason following a Change in Control, this
Agreement shall terminate without further obligations to Executive other than
for payment of: (i) Accrued Salary; (ii) Accrued Bonus; and (iii) any other
payment required by law.

 

(b) Executive shall give the Company at least thirty (30) days’ written notice
prior to any such resignation prior to a Change in Control or without Good
Reason following a Change in Control.

 

Section 6. Restrictive Covenants.

 

6.1 Acknowledgements.

 

(a) Executive acknowledges and agrees that the restrictions contained in this
Agreement are reasonable and necessary to protect the legitimate business
interests of the Company, and they will

7

  

 

not impair or infringe upon his right to work or earn a living upon Termination
of Executive’s Employment with the Company, and: (i) Executive (a) serves the
Company as a Key Employee; and/or (b) serves the Company as a Professional;
and/or (c) customarily and regularly solicits Customers and/or Prospective
Customers for the Company; and/or (d) customarily and regularly engages in
making sales or obtaining orders or contracts for products or services to be
provided or performed by others in the Company; and/or (e) (1) has a primary
duty of managing a department or subdivision of the Company, (2) customarily and
regularly directs the work of two or more other employees and (3) has the
authority to hire or fire other employees; and/or (ii) Executive’s position is a
position of trust and responsibility with access to: (a) Confidential
Information; (b) Trade Secrets; (c) information concerning employees of the
Company; (d) information concerning Customers of the Company; and/or (e)
information concerning Prospective Customers of the Company.

 

(b) Executive further represents and warrants that: (i) he is not subject to any
legal or contractual duty or agreement that would prevent or prohibit him from
performing his duties for the Company or complying with this Agreement; and (ii)
he is not in breach of any legal or contractual duty or agreement, including any
agreement concerning trade secrets or confidential information, owned by any
other person or entity.

 

6.2 Confidential Information and Trade Secrets. Executive shall not: (i) both
during and after his employment with the Company, use, disclose or reverse
engineer the Trade Secrets or the Confidential Information for any purpose other
than the Company’s business, except as authorized in writing by the Company;
(ii) during Executive’s employment with the Company, use, disclose or reverse
engineer (a) any confidential information or trade secrets of any former
employer or third party or (b) any works of authorship developed in whole or in
part by him during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (iii) upon the
Termination of Executive’s Employment for any reason, (a) retain Trade Secrets
or Confidential Information, including any copies existing in any form
(including electronic form) that are in his possession or control or (b)
destroy, delete or alter the Trade Secrets or Confidential Information without
the Company’s prior written consent. The obligations in this Section 6.2 shall:
(i) with regard to the Trade Secrets, remain in effect as long as the
information constitutes a trade secret under applicable law; and (ii) with
regard to the Confidential Information, remain in effect for so long as such
information constitutes Confidential Information.

 

6.3 Non-Solicitation.

 

(a) During the Restricted Period, Executive shall not, directly or indirectly,
solicit any Customer of the Company for the purpose of selling or providing any
products or services competitive with the Business. These restrictions apply
only to Customers with whom Executive had Material Contact during the term of
his employment.

 

(b) During the Restricted Period, Executive shall not, directly or indirectly,
solicit any Prospective Customer of the Company for the purpose of selling or
providing any products or services competitive with the Business. These
restrictions apply only to Prospective Customers with whom Executive had
Material Contact during the term of his employment.

 

(c) During the Restricted Period, Executive shall not, directly or indirectly,
solicit, recruit or induce any Employee to: (i) terminate his or her employment
relationship with the Company; or (ii) work for any other person or entity
engaged in the Business. These restrictions shall apply only to Employees: (i)
with whom Executive had Material Interaction; or (ii) Executive, directly or
indirectly, supervised.

8

  

  

6.4 Non-Compete. During the Restricted Period, Executive shall not, on his own
behalf or on behalf of any person or entity, engage in the Business in the
Territory. This restriction is specifically limited to the performance of any of
the activities which Executive performed, or which are substantially similar to
those which Executive performed, for or on behalf of the Company. Nothing in
this Agreement shall be construed to prohibit Executive from performing
activities which he did not perform for or on behalf of the Company.

 

6.5 Assignment of Rights. Executive acknowledges and agrees that, as between
Executive and the Company, the Company shall own, and Executive hereby assigns
to the Company, all right, title and interest, including, without limitation all
Intellectual Property Rights, in and to any existing and future Work Product
that: (i) is created within the scope of Executive’s employment; (ii) is based
on, results from, or is suggested by any work performed within the scope of
Executive’s employment and is related to the Company’s business; (iii) has been
or will be paid for by the Company; or (iv) was created or improved in whole or
in part through use of the Company’s time, personnel, resources, data,
facilities or equipment. All Work Product, to the extent permitted by applicable
law, shall constitute work made for hire and shall be owned upon its creation
exclusively by the Company.

 

Executive shall not take any actions inconsistent with the provisions of this
Section 6.5, including but not limited to the execution of any agreements with
any third parties that may affect the Company’s title in and to any Work
Product. At the Company’s request, Executive agrees to perform, during or after
Executive’s employment with the Company, any acts to transfer, perfect and
defend the Company’s ownership of the Work Product, including, but not limited
to: (i) executing all documents and instruments (including additional written
assignments to the Company), whether for filing an Application or otherwise
under any form of intellectual property laws whether in the United States or
elsewhere in the world; (ii) explaining the nature and technical details of
construction and operation of the Work Product to persons designated by the
Company; (iii) reviewing and approving Applications and other related papers; or
(iv) providing any other assistance reasonably required for the orderly
prosecution of Applications. Executive agrees to provide additional evidence to
support the foregoing if such evidence is considered necessary by the Company,
is in Executive’s possession or control and is reasonably available and
retrievable.

 

Executive agrees to disclose to the Company and provide the Company with a
complete written description of any Work Product in which Executive is involved
(solely or jointly with others) and the circumstances surrounding the creation
of such Work Product, upon creation of any subject matter that may constitute
Work Product and upon request by the Company. Executive’s failure to provide
such a description to the Company, or the Company’s failure to request such a
description from Executive, will not alter the rights of the Company to any Work
Product under this Section 6.5.

 

6.6 Non-Disparagement. Executive shall not make any disparaging or defamatory
statements, whether written or oral, regarding the Company. The Company shall
promptly instruct the members of the Company’s Board of Directors and the
Company’s named executive officers, each as of the date of Termination of
Executive’s Employment, not to make or authorize others to make on behalf of the
Company any disparaging or defamatory statements, whether written or oral,
regarding the Executive.

 

6.7 Authorization. During the Restricted Period, Executive shall provide a copy
of this Agreement to persons and/or entities for whom Executive works or
consults as an owner, partner, joint venturer, employee or independent
contractor. During the Restricted Period, Executive authorizes the

9

  

 

Company to provide a copy of this Agreement to persons and/or entities whom
Executive works or consults as an owner, partner, joint venturer, employee or
independent contractor.

 

6.8 Return of Materials and Company Property Upon Termination of Executive’s
Employment. Upon Termination of Executive’s Employment with the Company,
Executive shall return to the Company all of the Company’s property, including,
but not limited to, computers, computer equipment, office equipment, mobile
phones, keys, passcards, credit cards, Confidential Information, Trade Secrets
and any other property, record, document or piece of equipment belonging to the
Company. Executive shall not: (i) retain any copies of the Company’s property,
including any copies existing in electronic form, which are in his possession,
custody or control; or (ii) destroy, delete or alter any Company property,
including, but not limited to, any files stored electronically, without the
Company’s prior written consent.

 

6.9 Consent. During Executive’s employment, Executive consents to the Company’s
use of the Recordings. Executive further consents to the Company’s continued use
of the Recordings following Termination of Executive’s Employment, provided that
any proposed modification to such Recordings or use inconsistent with the
Company’s use prior to Termination of Executive’s Employment shall require
Executive’s prior consent. Subject to the foregoing, Executive releases the
Company from any cause of action which he has or may have arising out of the
use, distribution, adaptation, reproduction, broadcast or exhibition of the
Recordings.

 

6.10 Remedies.

 

(a) Executive agrees that if he breaches any of the restrictive covenants set
forth in this Section 6: (i) the Company would suffer irreparable harm; (ii) it
would be difficult to determine damages, and money damages alone would be an
inadequate remedy for the injuries suffered by the Company; and (iii) if the
Company seeks injunctive relief to enforce any of the restrictions in this
Agreement, Executive shall waive and shall not: (a) assert any defense that the
Company has an adequate remedy at law with respect to the breach; (b) require
that the Company submit proof of the economic value of any Trade Secret or
Confidential Information; or (c) require the Company to post a bond or any other
security. Nothing in this Agreement shall limit the Company’s right to any other
remedies at law or in equity. The confidentiality, property and proprietary
rights protections available in this Agreement are in addition to, and not
exclusive of, any and all other rights to which the Company is entitled under
federal and state law, including, but not limited to, rights provided under
copyright laws, trade secret and confidential information laws and laws
concerning fiduciary duties.

 

(b) Each of the restrictive covenants set forth in this Agreement shall be
construed as an agreement independent of: (i) any other agreements; or (ii) any
other provision in this Agreement, and the existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement or
otherwise, regardless of who was at fault and regardless of any claims that
either Executive or the Company may have against the other, shall not constitute
a defense to the enforcement by the Company of any of the covenants set forth in
this Agreement. The Company shall not be barred from enforcing any of the
covenants set forth in this Agreement by reason of any breach of: (i) any other
part of this Agreement; or (ii) any other agreement with Executive.

 

6.11 Affiliated Entities. For purposes of this Section 6: (i) all references to
the Company shall include the Company and its Affiliated Entities; and (ii) all
references to the Company in defined terms used in this Section 6 shall include
the Company and its Affiliated Entities.

 

 

10

  

 

Section 7. 409A Compliance.

 

(a) This Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements of Section 409A of the
Code and applicable Internal Revenue Service guidance and Treasury Regulations
issued thereunder (and any applicable transition relief under Section 409A of
the Code). Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed. Neither the Company nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Executive as a result of the
application of Section 409A of the Code.

 

(b) Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute Non-Exempt Deferred
Compensation would otherwise be payable or distributable hereunder by reason of
Termination of Executive’s Employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to Executive by reason of such circumstance
unless the circumstances giving rise to such termination of employment meet any
description or definition of “separation from service” in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting or the determination of the amounts owed to him due to such
termination. If this provision prevents the payment or distribution of any
Non-Exempt Deferred Compensation, such payment or distribution shall be made on
the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service,” or such later date as may be required
by Section (c) below.

 

(c) Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute Non-Exempt Deferred Compensation would otherwise
be payable or distributable under this Agreement by reason of Executive’s
separation from service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. 1.409A-3(j)(4)(ii) (domestic relations order),
j(4)(iii) (conflicts of interest) or (j)(4)(vi) (payment of employment taxes):

 

(i) if the payment or distribution is payable in a lump sum, Executive’s right
to receive payment or distribution of such non-exempt deferred compensation will
be delayed until the earlier of Executive’s death or the first day of the
seventh (7th) month following Executive’s separation from service; and

 

(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated and Executive’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of (a) a date no later than
thirty (30) days after Executive’s death or (b) the first day of the seventh
(7th) month following Executive’s separation from service, whereupon the
accumulated amount will be paid or distributed to Executive on such date and the
normal payment or distribution schedule for any remaining payments or
distributions will resume.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder;
provided, however, that the Company’s Specified Employees and its application of
the six (6)-month delay rule of Code Section 409A(a)(2)(B)(i) shall be
determined in accordance with rules adopted by the Board or a committee

11

  

 

thereof, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Company, including this Agreement.

 

(d) All reimbursements and in-kind benefits provided under this Agreement,
including those provided under Section 4 that are includible in Executive’s
federal gross taxable income shall be made or provided in accordance with the
requirements of Section 409A of the Code, including the requirement that: (i)
any reimbursement is for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement); (ii) the amount of
expenses eligible for reimbursement or in-kind benefit provided during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense was incurred; and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(e) Any right to a series of installment payments under this Agreement shall,
for purposes of Section 409A of the Code, be treated as a right to a series of
separate payments.

 

(f) Whenever in this Agreement a payment or benefit is conditioned on
Executive’s execution of a Release, such Release must be executed and all
revocation periods shall have expired within sixty (60) days after the date of
termination; failing which such payment or benefit shall be forfeited. If such
payment or benefit constitutes Non-Exempt Deferred Compensation, and if such
sixty (60)-day period begins in one calendar year and ends in the next calendar
year, the payment or benefit shall not be made or commence before the second
such calendar year, even if the Release becomes irrevocable in the first such
calendar year.

 

Section 8. Indemnification. The Company agrees, to the maximum extent permitted
by law and the Bylaws and Articles of Incorporation of the Company, to defend
and indemnify Executive against and to hold Executive harmless from any and all
claims, suits, losses, liabilities, and expenses (including disputes arising
under this Agreement and including reasonable attorneys’ fees and payment of
reasonable expenses incurred in defending against such claim or suit as such
expenses are incurred) asserted against Executive for actions taken or omitted
to be taken by Executive in good faith and within the scope of his
responsibilities as an officer or employee of the Company. If requested by
Executive, the Company shall advance to Executive, promptly following the
Company’s receipt of any such request, any and all expenses for which
indemnification is available hereunder, subject to the requirements of
applicable law and the Company’s Bylaws and Articles of Incorporation.

 

Section 9. Severability. Every provision of this Agreement is intended to be
severable. If any provision or portion of a provision is illegal or invalid,
then the remainder of this Agreement will not be affected. Moreover, any
provision of this Agreement which is determined to be unreasonable, arbitrary or
against public policy will be modified as necessary so that it is not
unreasonable, arbitrary or against public policy.

 

Section 10. Waivers. A waiver by a party to this Agreement of any breach of this
Agreement by the other party will not operate or be construed as a waiver of any
other breach or of the same breach on a future occasion. No delay or omission by
either party to enforce any rights it may have under this Agreement will operate
or be construed as a waiver.

 

Section 11. Modification. This Agreement may not be modified or amended except
by a writing signed by the Company and Executive. Executive agrees that, at any
time during his employment, if

12

  

 

requested by the Company, he shall sign an Amendment based on changes to his
duties, changes in the Company’s business or changes in the law regarding
restrictive covenants. Executive agrees that he shall not be entitled to any
additional consideration to execute the Amendment. Executive agrees that his
refusal to sign any such Amendment shall constitute a material breach of this
Agreement and the terms of Executive’s employment with the Company.

 

Section 12. Drafting.

 

(a) The various headings contained in this Agreement are inserted only as a
matter of convenience and in no way define, limit or extend the scope or intent
of any of the provisions of this Agreement.

 

(b) Wherever from the context it appears appropriate, each term stated in either
the singular or the plural will include the singular and the plural and pronouns
stated in the masculine, feminine or neuter gender will include the masculine,
feminine and neuter genders.

 

Section 13. Counterparts. This Agreement may be executed in several
counterparts, including, but not limited to, facsimiles and scanned images, each
of which will be deemed an original, but all of which taken together will
constitute one and the same instrument.

 

Section 14. Survival of Representations and Warranties. The respective
representations and warranties of the parties to this Agreement will survive the
execution of this Agreement and continue without limitation.

 

Section 15. Assignment; Binding Effect.

 

(a) Neither this Agreement nor any right or interest hereunder shall be
assignable by either Executive or the Company without the other party’s prior
written consent; provided, however, that nothing in this Section 15 shall
preclude: (i) Executive from designating a beneficiary to receive any benefits
payable hereunder upon his death; or (ii) the executors, administrators or other
legal representatives of Executive or his estate from assigning any rights
hereunder to the person or persons entitled thereto.

 

(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business, assets or stock of the Company, by agreement in form and substance
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

 

(c) Except as otherwise provided herein, this Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, administrators, executors, successors and assigns.

 

Section 16. Waiver of Jury. With respect to any dispute which may arise in
connection with this Agreement, each party to this Agreement hereby irrevocably
waives all rights to demand a jury trial.

 

Section 17. Entire Agreement. With respect to its subject matter, this Agreement
constitutes the entire understanding of the parties superseding all prior
agreements, understandings, negotiations and discussions between them, whether
written or oral, and there are no other understandings, representations,
warranties or commitments with respect thereto.

13

  

  

Section 18. Governing Law; Venue. The laws of the State of Georgia shall govern
this Agreement, and if Georgia’s conflict of law rules would apply another
state’s laws, Executive and the Company agree that Georgia law shall still
govern. The Company and Executive each agrees that any and all claims arising
out of or relating to this Agreement shall be brought in a state or federal
court of competent jurisdiction in Georgia. The Company and Executive each
consents to the personal jurisdiction of the state and/or federal courts located
in Georgia, and waive (a) any objection to jurisdiction or venue or (b) any
defense claiming lack of jurisdiction or improper venue, in any action brought
in such courts.

 

Section 19. Notices. Any notices or other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and delivered when delivered in person, two (2) days after being mailed
postage prepaid by certified or registered mail with return receipt requested,
or when delivered by overnight delivery service or by facsimile to the recipient
at the following address or facsimile number, or to such other address or
facsimile number as to which the other party subsequently shall have been
notified in writing by such recipient:

  

If to the Company:

If to Executive:

    Premiere Global Services, Inc. David M. Guthrie The Terminus Building   3280
Peachtree Road, NE, Suite 1000   Atlanta, GA 30305-2422   Attention: General
Counsel   Facsimile: (404) 262-8540  

 

 

(Signatures on the Following Page)

14

  

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

PREMIERE GLOBAL SERVICES, INC.

 

 

EXECUTIVE

 

    By: /s/ Scott Askins Leonard /s/ David M. Guthrie   Scott Askins Leonard
David M. Guthrie



 

      Its: EVP – Legal, General Counsel and Secretary              



15

